Citation Nr: 0017515	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  98-11 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hip 
disorder, claimed as secondary to the veteran's service-
connected bilateral chondromalacia of the knees and the 
service-connected residuals of a gunshot wound to the left 
knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel






INTRODUCTION

The veteran's active military service extended from August 
1972 TO May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  That rating decision, in part, denied 
service connection for a bilateral hip disorder.  

The case was previously before the Board in February 2000, 
when it was remanded additional development.  Unfortunately 
additional development is required.  


REMAND

The veteran's claim is that his service-connected bilateral 
knee disability is the cause of a bilateral hip disability.  
There are some VA medical treatment records contained in the 
veteran's claims file.  However, there are indications that 
these records are incomplete.  A VA examination report 
indicates that X-ray studies were done in Pensacola, but 
reports of these studies are not of record.  The veteran 
refers to an opinion provided by a physician in Montgomery, 
but this is not of record.  Therefore, additional VA medical 
treatment records should be obtained.  

VA's duty to assist is heightened when records are in the 
control of a government agency.  Gobber v. Derwinski, 2 Vet. 
App. 470 (1992).  Records generated by VA are constructively 
included within the record.  If records of VA treatment are 
material to the issue on appeal and are not included within 
the claims folder, a remand is necessary to acquire such VA 
records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The case is REMANDED to the RO for the following development:


1.  The RO should request the veteran's 
VA medical treatment records from 1988 to 
the present from the VAMC Pensacola, 
Florida; VAMC Montgomery, Alabama; and 
VAMC Biloxi, Mississippi.  If negative 
replies are received they should be 
documented in the claims file.  

2.  Subsequently, the RO should consider 
the issue on appeal.  


Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the veteran and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

Further adjudication of the question involving service 
connection for a bilateral hip disorder will be postponed 
until the remand action is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




